Citation Nr: 0311735	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$999.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1950 to July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO) which terminated the appellant's improved death pension 
benefits as well as from the October 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied the request for a waiver of the recovery of the 
overpayment at issue.  The appellant has perfected her appeal 
as to the waiver issue. 

A hearing was held on January 9, 2003, in Washington, DC, 
before Kathleen K. Gallagher, an acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


REMAND

In a June 1998 determination, the RO awarded the appellant 
improved death pension benefits effective June 1998.  In a 
subsequent June 2000 determination, the RO retroactively 
terminated the appellant's improved death pension benefits 
effective June 1998.  The pension award was terminated on the 
basis that the RO found that the appellant's family income 
exceeded the statutory level from the date of the award.  
According to the RO, the appellant was receiving income from 
the Social Security Administration which was not reported by 
her when she applied for pension benefits.  The retroactive 
termination resulted in the creation of an overpayment in the 
amount of $999.

In July 2000, correspondence was received from the appellant 
in which she disputed the debt.  This correspondence is 
accepted as a notice of disagreement as to the termination of 
her improved death pension benefits.  The appellant has not 
been issued a statement of the case as to the issue of 
whether the termination of the appellant's improved death 
pension benefits was proper or, in other words, whether the 
overpayment was properly created and assessed against the 
appellant.  

The appellant also requested a waiver of the recovery of the 
overpayment.  As noted, this request was denied by the 
Committee in October 2000 and the appellant perfected an 
appeal as to that issue.  

In her January 2003 personal hearing, the appellant presented 
arguments pertinent to both the creation issue and the waiver 
issue.  With regard to the creation issue, the appellant 
indicated that she began receiving Social Security 
Administration income in January 1999 and she told VA of this 
change in income at that time.  She also stated that there 
was a discrepancy with VA regarding her correct address.  
With regard to the waiver issue, she indicated that it would 
cause her financial hardship to repay the debt at issue.  

Because the appellant has challenged the proper creation of 
the debt, further appellate review by the Board with regard 
to the appellant's waiver claim must be deferred pending 
formal adjudication of her challenge to the validity of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) 
("when a veteran raises the validity of the debt as part of 
a waiver application . . . it is arbitrary and capricious and 
an abuse of discretion to adjudicate the waiver application 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her"); 
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the [RO] must first fully review the debt's validity 
and, if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  38 
C.F.R. § 1.911(c)(1) (2002).  Resolution of the creation 
issue should precede consideration of the waiver issue.  

As noted, the appellant timely submitted a notice of 
disagreement to the RO letter in which her pension benefits 
were terminated.  As such, the RO is now required to send the 
veteran a statement of the case as to the this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Where a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case, and 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In light of the appellant's hearing testimony, the RO should 
reconsider the matter of the propriety of the termination of 
her improved pension benefits (the creation issue).  If that 
matter is not resolved in her favor, a statement of the case 
should be issued and she should be permitted to perfect her 
appeal.  

If the issue of whether the creation of the overpayment was 
proper is not resolved in the appellant's favor, the 
appellant should be afforded an opportunity to complete a 
current financial status report.  Thereafter, the waiver 
issue should again be considered by the Committee.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review whether the 
termination of the appellant's improved 
death pension benefits was proper or, in 
other words, whether the overpayment was 
properly created and assessed against the 
appellant, in light of the new hearing 
testimony.  If the RO determines that 
creation was proper, then the RO should 
send the appellant a statement of the 
case in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  The 
RO should specifically explain the period 
covered for the overpayment, i.e., 
beginning and ending dates, amount, and 
the reason for the creation of the 
overpayment.  If the appellant perfects 
her appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board on 
that issue.

2.  If the issue of whether the creation 
of the overpayment was proper is not 
resolved in the appellant's favor, the 
appellant should be afforded an 
opportunity to compete a current 
financial status report.

3.  Thereafter, the Committee should 
again formally consider the claim of 
entitlement to a waiver of the recovery 
of the overpayment of improved death 
pension benefits in light of the record 
to include the current financial status 
report, if appropriate.  If upon 
completion of the requested action, the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


